DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant’s argument is persuasive, i.e. the amended claim 1 distinguishes over the prior art of record Ahn et al. (US 2020/0228065). However, after further search examiner came across another prior art Yoichiro et. al. (JP 5924730 B2), which very closely reads on the amended claim 1, except that the transmission line (TL) is not directly connected to the transistor of the peak amplifier (TP) as shown below, rather .

    PNG
    media_image1.png
    434
    529
    media_image1.png
    Greyscale

Figs. 7B and 8B of Yoichiro reproduced for ease of reference.
TL is connected to the transistor through the transmission line TL3. The invention, therefore, distinguishes over the closest prior art Yoichiro and thus allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843